Citation Nr: 0600093	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  05-04 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for chloracne.

5.  Entitlement to service connection for peripheral 
neuropathy.

6.  Entitlement to service connection for arthritis, 
bilateral knees.

7.  Entitlement to service connection for arthritis, 
bilateral shoulders.

8.  Entitlement to an initial rating in excess of 40 percent 
for a low back disorder.

9.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to January 1971.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, which, in 
pertinent part, denied service connection for PTSD, 
depression, asthma, chloracne, peripheral neuropathy, and 
arthritis of the knees and shoulders, and granted service 
connection for tinnitus (rated 10 percent) and for a low back 
disorder (initially rated 10 percent).  By way of a November 
2004 RO rating action, the disability rating assigned the 
veteran's service-connected low back disorder was increased 
to 40 percent, based on a combination of a 20 percent rating 
for low back strain with degenerative disc disease of the 
lumbar spine, a 10 percent rating for radiculopathy into the 
left lower extremity, and a 10 percent rating for 
radiculopathy into the right lower extremity.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND
 
On his January 2005 VA Form 9 (Appeal to the Board of 
Veterans' Appeals), the veteran indicated that he wanted a 
BVA hearing at the RO before a member of the Board.  With 
this document, the veteran submitted a form on which elected 
to request a videoconference hearing in place of an in-person 
hearing with a member of the Board.  A videoconference 
hearing was scheduled for December 15, 2005.

In a letter to the Indianapolis RO, dated December 1, 2005, 
(transmitted by facsimile to the Board on December 19, 2005), 
the veteran's service representative stated that the veteran 
wanted to cancel his December 15, 2005, videoconference 
hearing and schedule a hearing before a hearing officer at 
the Indianapolis RO.  

The veteran is entitled to such hearing, and there is no 
indication in his file that he no longer desires one.  
Inasmuch as RO hearings are scheduled by the RO, the case 
must be remanded for this purpose.  In light of the 
foregoing, the case is remanded to the RO for the following:

The veteran should be scheduled for a 
hearing before a local hearing officer 
addressing the matters on appeal.  

Thereafter, the issues should be readjudicated.  If any 
benefit sought remains denied, the veteran and his 
representative should be issued an appropriate supplemental 
statement of the case and given the opportunity to respond.  
The case should then be returned to the Board, if in order, 
for further appellate review.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


